

116 HR 6505 IH: Detection and Response to Emerging Highly Communicable Infectious Disease Events Act
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6505IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to clarify the role of the National Biosurveillance Integration Center of the Department of Homeland Security regarding an emerging highly communicable infectious disease event of national concern, and for other purposes.1.Short titleThis Act may be cited as the Detection and Response to Emerging Highly Communicable Infectious Disease Events Act.2.National Biosurveillance Integration Center(a)In generalSubsection (c) of section 316 of the Homeland Security Act of 2002 (6 U.S.C. 195b) is amended by inserting , including an emerging highly communicable infectious disease event, after biological event.(b)ReportingSection 316 of the Homeland Security Act of 2002 is amended by—(1)redesignating subsections (h) through (j) as subsections (i) through (k), respectively; and(2)inserting after subsection (g) the following new subsection:(h)ReportingThe Directing Officer of the NBIC shall report to the National Security Council, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate within 72 hours of confirmation of an emerging highly communicable infectious disease event of national concern being detected..